Citation Nr: 0508997	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-04 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals of the left foot.

2.  Entitlement to service connection for cold injury 
residuals of the right foot.

3.  Entitlement to service connection for cold injury 
residuals of the hands and ears.

4.  Entitlement to an increased disability rating for a 
sinusitis, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for a 
digestive disorder, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased disability rating for a right 
shoulder disorder, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased disability rating for a right 
knee disorder, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased disability rating for a right 
wrist disorder, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased disability rating for a low 
back disorder, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from August 19, 1981 to August 
31, 2001.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  

Procedural history

In April 2001, the RO received the veteran's claim of 
entitlement to service connection for disorders of the right 
shoulder, right knee and right wrist, as well as for a low 
back disorder, sinusitis, a digestive disorder, and cold 
injury residuals of the feet, hands and ears.  In an October 
2002 rating decision, the RO denied the cold injury residual 
claims.  The RO granted service connection for the disorders 
of the right shoulder and knee, as well as the sinus and 
digestive disorders.  The RO assigned 10 percent disability 
ratings for those disabilities.  The RO also granted service 
connection for disorders of the right wrist and low back, and 
assigned noncompensable disability ratings.  The veteran 
disagreed with the November 2002 rating decision, as to all 
issues, and the appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in February 
2003.  

Subsequently, in a June 2004 rating decision, the disability 
ratings for the low back and right wrist disorders were both 
increased to 10 percent.  The veteran continued to express 
his disagreement with that rating.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993)(when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated).  

The Board notes that a claim of entitlement to service 
connection for a dental disorder was denied by the RO in 
April 2003.  The veteran did not file a timely notice of 
disagreement with that decision.  However, at the December 
2004 hearing, the veteran submitted evidence in support of a 
dental claim, and indicated that he wanted to reopen the 
claim.  While that issue is not before the Board, it is 
referred back to the RO for appropriate action.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
December 2004.  The transcript of the hearing is associated 
with the veteran's claims folder.


FINDINGS OF FACT

1.  The veteran does not have a diagnosed disorder of the 
right foot, left foot, hands or ears resulting from an in-
service cold injury.  

2.  The veteran's sinusitis is currently asymptomatic.

3.  The veteran's digestive disability is manifested by 
complaints of daily pyrosis, regurgitation, and epigastric 
discomfort, but no substernal, arm, or shoulder pain.  
Objective clinical findings include adequate overall health, 
adequate nutrition, and no anemia, with symptoms found not to 
interfere with daily activity.  

4.  The veteran's right shoulder disability is manifested by 
complaints of pain, but no dislocation or nonunion of the 
joint.  Objective findings include, range of flexion and 
abduction of the right arm to 180 degrees, without pain, 
incoordination, weakness, fatigability, or crepitus.  

5.  The veteran's right knee disability is manifested by 
complaints of pain and swelling on extended use, with 
occasional giving way, but with stability described as "not 
real bad."  Objective clinical findings include an overall 
description of impairment as "mild," with range of motion 
measured from 0 to 140 degrees, no swelling, no use of 
assistive devices, no post operative complications noted on 
x-ray, and no episodes of lateral instability or subluxation.  
The veteran was said to ambulate without difficulty.  Flare-
ups occur only when the veteran is very active.  

6.  The veteran's right wrist disability is manifested by 
complaint of pain, exacerbated with repetitive use.  
Objective clinical findings show dorsiflexion and palmar 
flexion measured from 0 to 70 and 0 to 80 degrees 
respectively, and radial and ulnar deviation measured from 0 
to 20 and 0 to 45 degrees respectively.

7.  The veteran's low back disability is manifested by 
complaint of pain, but no neurological symptoms.  Objective 
clinical findings include range of forward flexion to 95 
degrees, extension to 30 degrees, bilateral flexion to 30 
degrees, and bilateral rotation to 30 degrees, no spasms, no 
postural abnormalities, no fixed deformities, no neurological 
symptoms, and the veteran was found to ambulate without any 
difficulty at all.  


CONCLUSIONS OF LAW

1.  Cold injury residuals of the left foot were not incurred 
as a result of the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

2.  Cold injury residuals of the right foot were not incurred 
as a result of the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

3.  Cold injury residuals of the hands and ears were not 
incurred as a result of the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

4.  The criteria for a higher disability rating for sinusitis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6514 (2004).

5.  The criteria for a higher disability rating for a 
digestive disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2004).

6.  The criteria for a higher disability rating for a right 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2004).

7.  The criteria for a higher disability rating for a right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

8.  The criteria for a disability rating for a right wrist 
disability higher than 10 percent have not been met.  A 10 
percent rating is granted beginning September 1, 2001.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2004).

9.  The criteria for a disability rating for a low back 
disability higher than 10 percent have not been met.  A 10 
percent rating is granted beginning September 1, 2001.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5295 (2002), 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
cold injury residuals of the feet, hands, and ears.  He is 
also seeking entitlement to increased disability rating for 
his service-connected disabilities of the right shoulder, 
right wrist, and right knee, and for a low back disorder, 
sinusitis, and a digestive disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 2002 rating decision, by the December 
2002 statement of the case (SOC), and by the June 2004 
supplemental statement of the case (SSOC) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.  More significantly, 
a letter was sent to the veteran in April 2004 that was 
specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to grant service connection and an 
increased disability rating, it enumerated the evidence 
already received, and it provided a description of the 
evidence still needed to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
April 2004 VCAA letter, the RO informed the veteran that the 
RO would get such things as "records held by Federal 
agencies to include your service medical records or other 
military records, and medical records at VA hospitals.  We're 
making reasonable efforts to help you get private records or 
evidence necessary to support your claim. We'll tell you if 
we are unable to get records that we requested.  We'll also 
assist you by providing a medical examination or getting a 
medical opinion if we decide it's necessary to make a 
decision on your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The April 2004 letter told the veteran 
to "give us enough information about your records so that we 
can request them from the person or agency that has them.  If 
the holder of the records declines to give us the records or 
asks for a fee to provide them, we'll notify you of the 
problem.  It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The April 2004 letter specifically 
requested that the veteran provide "any evidence in [his] 
possession that pertains to [the] claim" (as stated in 38 
C.F.R. § 3.159 (b)).  It also requested that "If there is any 
other evidence or information that you think will support 
your claim, please let us know."  

The Board finds that April 2004 letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  While that was not done 
in this case, the Board does not believe that the veteran has 
been prejudiced by such failure in timing.  Following receipt 
of the letter, the veteran was afforded ample opportunity to 
respond and to submit or identify evidence pertinent to his 
claim.  Since that time no additional medical evidence has 
been submitted or identified, and the veteran indicated at 
his December 2004 hearing that all pertinent evidence had 
been obtained.  Moreover, subsequent to furnishing the 
veteran with the VCAA letter in April 2004, the RO 
readjudicated his claim in a June 2004 supplemental statement 
of the case.  Thus, any VCAA notice deficiency has been 
rectified.   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO obtained the veteran's service medical 
records and VA treatment records.  The veteran submitted a 
cold injury questionnaire dated May 2001.  The veteran was 
afforded VA examinations in May 2001 and April 2004.  There 
is no indication that there exists any evidence that has a 
bearing on this case that has not been obtained.  The veteran 
stated at his December 2004 hearing that he had no additional 
evidence to submit and that he was not seeing any doctors 
outside of the VA system.  He also agreed that his most 
recent VA outpatient treatment records had been obtained by 
the RO.

The Board notes that the April 2004 VA examiner did not 
specifically provide a nexus opinion as to the claimed cold 
injury residuals.  As stated above, the VCAA provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  The VCAA and its implementing laws and 
regulations provide, generally, that an examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
injury or disease in service; (C) indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2004); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).

In this case, as will be discussed in more detail below, the 
April 2004 examiner concluded that the examination of the 
veteran's hands and feet was objectively normal.  Moreover, 
the service medical records contain no reference to cold 
injury or residuals of cold injury during service.  
Therefore, in the absence of evidence of a current diagnosis 
or an in-service injury or disease upon which a medical 
examiner could base a nexus opinion, any such opinion would 
not produce probative evidence, and would not aid the Board 
in its decision or benefit the veteran.  Under the 
circumstances presented in this case, a remand for another 
examination and opinion would serve no useful purpose because 
such examination is not "necessary".  Cf. Charles, 16 Vet. 
App. 370 (2002).  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  See 
also 38 U.S.C.A. § 5103A(a)(2) (West 2002).

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony; he 
requested a Travel Board hearing, and he presented personal 
testimony before the undersigned Veterans Law Judge in 
December 2004.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

1.  Entitlement to service connection for cold injury 
residuals of the left foot.

2.  Entitlement to service connection for cold injury 
residuals of the right foot.

3.  Entitlement to service connection for cold injury 
residuals of the bilateral hands and ears.

The veteran contends that he suffered exposure to cold 
temperature during service, and that this resulted in current 
cold injury residuals of the feet and hands.  However, the 
veteran specifically denied to the April 2004 VA examiner any 
current problems with his ears, or any cold exposure or 
subsequent effects to the ears.  

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Chronicity and continuity

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic.".  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, finds that cold injury 
residuals of the feet, hands and ears were not incurred as a 
result of the veteran's military service.

As an initial matter, the Board observes that it does not 
appear that the veteran in fact has a diagnosed disability of 
hands, feet and ears.  Examination of the veteran in April 
2004 was described as "benign."  Examination of the hands 
and the feet did not show anything unusual, and pulses and 
sensation were found to be intact.  The hands were described 
as somewhat thickened with calluses, but this was found most 
likely to be secondary to the veteran's occupation.  The 
neurological examination was unremarkable.  No vascular 
changes were noted in the hands or feet.  No tissue loss or 
muscle wasting was noted.  X-rays of the hands and feet from 
three years prior were reviewed and were negative.  The 
veteran specifically denied to the examiner any current 
problems with his ears, or any cold exposure or subsequent 
effects to the ears.  

While the examiner found no objective disability with the 
hands, feet or ears, he did provide a nominal diagnosis of 
cold exposure with subsequent cold sensitization involving 
the hands and the feet.  However, the Board must conclude 
that this is not in fact a diagnosis of a disability, but is 
in essence a recitation of the veteran's statements with 
respect to his symptoms.  The Board reaches this conclusion 
based on the lack of objective verification of a current 
disability in the examination report, and based on the 
examiner's own explanation of the purported diagnosis, which 
is clearly based on the veteran's statements.  The examiner 
explained, "the veteran states that with cold weather 
exposure, frequently he will have to go inside and warm his 
hands and feet, so therefore, functional impairment, during 
cold weather only, appears to be mild to mildly moderate 
because the veteran has to stop what he is doing and seek 
warmer conditions."  While the veteran is obviously 
competent to describe his symptoms, he is not competent to 
diagnose a disability, and the Court has held that a medical 
opinion that is based on the veteran's recitation of medical 
history, and unsupported by clinical findings, is not 
probative.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

Indeed, the Board believes that the examiner's use of "cold 
sensitization" in the diagnosis is patently a description of 
symptoms, and was not intended to identify an actual 
disability.  The Board's interpretation is supported by the 
fact, as noted above, that the objective examination was 
negative.  Symptoms alone, without a finding of an underlying 
disorder, cannot be service-connected.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).   

An almost identical diagnosis was rendered in a May 2001 VA 
cold injury examination report, conducted prior to separation 
from service by the same physician who conducted the April 
2004 examination.  That diagnosis suffers from the same lack 
of objective evidence of a disability as the April 2004 
diagnosis.  In the May 2001 report, the examiner clearly 
recounted the veteran's complaint of cold sensitization, but 
found no objective evidence of a disability.  Pulse and 
sensation were found to be intact.  X-rays were normal.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board believes that the competent and probative medical 
evidence on these issues consists of the examiner's objective 
findings.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) [the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches. 
. . . As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the adjudicators . . . ].  

In addition, the Board notes that a medical opinion is 
considered inadequate when it is unsupported by clinical 
evidence, Black v. Brown, 5 Vet. App. 177, 180 (1995).  To 
the extent that the resulting diagnoses imply that a 
disability of the hands, feet and ears was in fact found, the 
Board favors the unambiguous medical findings showing no 
disability.  

As the objective evidence shows no current disability 
affecting the feet, hands, or ears, the Board concludes that 
the first Hickson element is not met.

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  The Board therefore concludes that in the absence 
of an identified disability affecting the feet, hands, and 
ears, service connection may not be granted for cold injury 
residuals.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
However, for the sake of a complete discussion, the Board 
will alternatively assume that a current disability in fact 
exists.  The Board has the fundamental authority to decide a 
claim in the alternative.  See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995). 

With respect to the second Hickson element, the Board can 
identify nothing in the evidence pertinent to service to 
establish or even suggest that the veteran suffered an injury 
or disease affecting his feet, hands and ears during his 
military service.  The service medical records are entirely 
negative as to diagnosis or medical notation of such a 
disease or injury.  

The veteran stated at his December 2004 hearing that the cold 
exposure occurred in 1987, and that afterwards, he went to a 
medical tent to warm up, but they told him he probably just 
got frost nip, and they did not provide any treatment.  The 
veteran's own statements are therefore consistent with the 
lack of treatment reports immediately following the incident.  
However, the veteran remained on active duty for 14 years 
after the alleged incident.  During that time, he was never 
treated for cold sensitivity of the hands, feet, or ears, or 
any other symptoms attributable to cold injury.  The veteran 
was afforded a periodic examination in October 1992.  The 
veteran completed a patient history worksheet in which he 
stated that his hands get cold quick due to temperature 
changes.  However, on examination, there were normal findings 
for the feet, ears, upper extremities, and skin.  An x-ray of 
the left foot was taken in April 1993, and it showed no soft 
tissue or reflected abnormalities.  A Nebraska Law 
Enforcement Training Center medical examination was conducted 
in April 1994, and it contained normal findings for the upper 
and lower extremities, and skin.  The veteran reported no 
history of foot trouble or skin trouble.  Indeed, on the 
report of medical history at separation, in March 2001, the 
veteran reported no history of foot trouble.  The veteran was 
afforded a VA examination prior to separation in May 2001.  
As discussed above, the veteran's complaints of cold 
sensitivity of the feet were reported; however, no objective 
evidence of resulting disability was found.  The examiner's 
diagnosis was essentially a recitation of the veteran's 
claims.  

The Board finds that at the time of separation, the evidence 
does not show that the veteran was ever treated for an 
injury, disease or disability affecting his feet, hands or 
ears.  The veteran does not appear to contend that he 
received such treatment.  The Board has considered the 
veteran's contentions with respect to what happened in 
service; however, a veteran's version of events from past may 
be of limited credibility and probative value in the absence 
of medical records showing treatment for the claimed 
disorder.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
Moreover, while the veteran is competent to relate his 
symptoms, he is not competent to diagnose cold injury or 
related residuals of cold exposure.  See Espiritu, 2 Vet. 
App. at 494-5.  Accordingly, the Board finds that the second 
Hickson element is not met.

With respect to the third Hickson element, as noted above, as 
there is no confirmed diagnosis of a disability of the feet, 
hands and ears, and no documentation of an in-service injury 
or disease of the feet, hands or ears, any purported nexus 
opinion based on such a diagnosis would not be probative.  A 
medical opinion is considered inadequate when it is 
unsupported by clinical evidence, Black, 5 Vet. App. at 180, 
and an examiner's impression based upon an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); see also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a bare transcription of lay history, 
unenhanced by any additional medical comments by the 
physician, is not transformed into competent medical 
history).  Accordingly, to the extent that either the April 
2004 examiner or the May 2001 examiner appear to relate the 
veteran's current complaints to his account of what happened 
in service, the Board finds that such evidence is neither 
competent nor probative.

The Board has considered the veteran's statements with 
respect to medical nexus; however, it is now well established 
that although he is competent to report on his symptoms, as a 
layperson without medical training the veteran is not 
competent to relate those symptoms to a particular diagnosis 
or specific etiology.  See Espiritu, 2 Vet. App. at 494-5.  

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran has current 
cold injury residuals, or that any current disability of the 
hands, feet and ears resulted from a disease or injury 
incurred in active service.  The veteran's claims of 
entitlement to service connection for cold injury residuals 
of the feet, hands, and ears are denied.



Increased rating claims

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule].

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

4.  Entitlement to an increased disability rating for 
sinusitis, currently evaluated as 10 percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected sinusitis, which is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6514 (2004).  He essentially contends that the symptomatology 
associated with his sinusitis is more severe than is 
contemplated by the currently assigned rating.  The veteran 
has not requested any specific rating.  Therefore, it is 
presumed that he is seeking the maximum rating available.  
See AB, 6 Vet. App. 35 (1993) [applicable law mandates that 
it will generally be presumed that the maximum benefit 
allowed by law and regulation is sought, and it follows that 
a claim remains in controversy where less than the maximum 
benefit available is awarded].

Analysis

Mittleider concerns

In addition to the service-connected sinusitis, the veteran 
has been diagnosed with allergic rhinitis, which is not 
service-connected.  The Board may compensate the veteran only 
for service-connected disability.  However, the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  A critical question to be determined 
in connection with this appeal, therefore, is whether any non 
service-connected pathology contributes to the veteran's 
overall level of sinus symptomatology and whether the 
evidence provides a sufficient basis for the Board to 
distinguish such symptoms.  

In this case, the April 2004 VA examiner specifically found 
that there was no current evidence of chronic sinusitis.  His 
only current diagnosis was allergic rhinitis.  The May 2001 
VA examiner simply noted the veteran's complaints of two to 
three episodes per year of sinusitis, but made no specific 
objective findings.  The diagnosis was occasional episodes of 
sinusitis.  Thus, the April 2004 examiner clearly 
distinguished the veteran's symptomatology, in that he found 
the service-connected sinusitis to be currently asymptomatic.  
All current symptomatology was attributed to the non-service-
connected diagnosis of allergic rhinitis.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is service-connected for sinusitis, specifically.  
His sinusitis is currently rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6514 (2004) [sinusitis, sphenoid, chronic].  
The Board notes that all forms of sinusitis are rated under 
the General Rating Formula for Sinusitis.  Therefore, 
assignment of any of the other diagnostic codes for 
sinusitis, 6510-6513 would not produce a different result.  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate.  This 
is not a case where the veteran has an unlisted condition as 
contemplated by 38 C.F.R. § 4.20.  As discussed above, it is 
not appropriate to rate the veteran's symptoms under 
diagnostic codes for allergic rhinitis, as that condition is 
not service connected.  Moreover, the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6514.

Specific schedular criteria

General Rating Formula for Sinusitis (DC's 6510 through 
6514): 

50% Following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized 
by headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries;

30% Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge 
or crusting;

10% One or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge 
or crusting;

0% Detected by X-ray only.

Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

See 38 C.F.R. § 4.97, Diagnostic Code 6514 (2004).

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
veteran's overall level of symptomatology is not consistent 
with that enumerated for a 30 percent or higher rating.  

To warrant a rating of 30 percent for sinusitis, the evidence 
must approximate three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.

As noted above, the veteran's sinusitis was found to be 
currently asymptomatic, and his nasal symptomatology was 
attributed to a non-service-connected condition.  However, 
even conceding, for the sake of discission, attribution of 
all current nasal and sinus symptomatology to the veteran's 
sinusitis, the medical evidence does not show the level of 
severity required for a higher rating.  A VA sinus 
examination conducted in April 2004 showed complaints of 
facial fullness and facial stuffiness, with occasional blood 
from the nose.  At the time of the examination, however, the 
veteran had no difficulty breathing through the nose; he had 
no purulent discharge; and he denied dyspnea at rest or on 
exertion.  On objective examination, the veteran was found to 
have an approximate 40 percent nasal obstruction on the left 
side, but there was no sinus tenderness, purulent discharge, 
or crusting; and there was no nasal obstruction on the right 
side.  The remainder of the ear and throat examination was 
benign.  

The veteran's statements with respect to his symptomatology 
are also instructive.  In his December 2004 hearing, the 
veteran stated that, about three to four times a year he will 
get anywhere from a slight infection to a pretty heavy one.  At 
these times, his nose is constantly plugged.  He treats these 
symptoms with over-the-counter medicines, which keep it under 
control.  He stated that he had not undergone surgery for 
sinusitis.  

Thus, by the veteran's own account, the criteria for a 30 
percent rating are not met.  He does not suggest that he ever 
suffers episodes of sinusitis that are incapacitating, that 
require bed rest, or that require treatment by a physician.  
He specifically stated that he treats these episodes himself, 
and that such treatments successfully control his symptoms.  
He told the April 2004 examiner that he was given antibiotics 
in the military, but did not suggest that he currently takes 
them.  Moreover, his estimation was that such episodes occur 
three to four times per year, not the six times a year 
required for non-incapacitating episodes for a 30 percent 
rating.  

The Board notes that the criteria for the next higher 50 
percent rating, are to be applied following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Such symptomatology or surgical history is 
neither shown nor contended.  

Mauerhan considerations

The Board has considered the Court's holding in Mauerhan v. 
Principi, 16 Vet. App. 436 (2002), which provides that, the 
use of ambiguous terms in the rating criteria demonstrates 
that the symptoms listed are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular disability rating.  However, the Board 
has identified no symptomatology or other aspect of the 
veteran's service-connected sinusitis that would enable it to 
conclude that the type and degree of symptoms contemplated 
for a 30 percent rating are approximated, and the veteran has 
pointed to no such pathology.

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected sinusitis 
symptomatology.  These have been discussed in detail above.  
The veteran's statements appear to be in accord with the 
objective findings, neither of which support a higher rating.  

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
sinusitis has not changed appreciably since he left service.  
Moreover, as noted above, the condition is currently 
asymptomatic.  There appears to have been none of the 
symptoms which would allow for the assignment of a 30 percent 
or higher disability rating at any time during the period of 
time here under consideration.  Based on the record, the 
Board finds that a 10 percent disability rating was properly 
assigned for the entire period.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected sinusitis.  The benefit 
sought on appeal is accordingly denied.

5.  Entitlement to an increased disability rating for a 
digestive disorder, currently evaluated as 10 percent 
disabling.

The veteran is seeking an increased disability rating for his 
service-connected digestive disorder, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2004).  He essentially contends that 
the symptomatology associated with the disability is more 
severe than is contemplated by the currently assigned rating.  
The veteran has not requested any specific rating.  
Therefore, it is presumed that he is seeking the maximum 
rating available.  See AB, 6 Vet. App. 35 [applicable law 
mandates that it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that a claim remains in controversy where less than 
the maximum benefit available is awarded].

Revised regulations

During the pendency of the veteran's claim, effective May 31, 
2001, VA issued revised regulations amending the portion of 
the rating schedule dealing with digestive disorders.  The 
period on appeal is from April 2001 to present.

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004); VAOPGCPREC. 3-2000 
(April 10, 2000); see also Rhodan v. West, 12 Vet. App. 55, 
57 (1998), vacated on other grounds by 251 F.3d 166 (Fed. 
Cir. 1999).  

Here, none of the diagnostic codes applicable to this case 
has been changed.  The provisions of 38 C.F.R. § 4.112, 
concerning weight loss, are potentially applicable to this 
issue and have been changed.  However, in this case no weight 
loss has been demonstrated.  Indeed, the veteran stated at 
his December 2004 hearing that his weight had remained pretty 
stable recently.  Medical records show that he has gained 
over 10 pounds since he left service in 2001.  Accordingly, 
although the Board has considered VAOGCPREC 7-2003, it is 
inapplicable given the circumstances of this case.  

Assignment of diagnostic code 

The veteran has been diagnosed with duodenal ulcer disease, 
hiatal hernia, and gastritis.  By the veteran's account, the 
principal manifestations of his digestive disorders are 
episodes of pyrosis and epigastric discomfort with 
regurgitation.  Such symptoms were reported to the April 2004 
examiner.  At his December 2004 hearing, the veteran stated 
that, just about anything he eats or drinks causes symptoms.

Diagnostic Code 7305 deals nominally with duodenal ulcer 
disease, but it does not fit squarely with the subjective and 
objective evidence.  First, it does not appear that the 
veteran currently has a duodenal ulcer, although the evidence 
does show that he had one historically and currently retains 
a diagnosis of peptic ulcer disease.  The May 2001 examiner 
noted that the veteran's medical records show duodenal ulcer 
disease that was healing about 15 years prior.  Moreover, the 
rating criteria for a duodenal ulcer contemplate such 
symptoms as hematemesis or melena, anemia, and weight loss, 
none of which the veteran is shown to have or purports to 
have.  

Diagnostic Code 7307 deals with gastritis, but requires 
evidence of multiple small eroded or ulcerated areas and 
symptoms, identified by gastroscope, for a rating higher than 
10 percent.  There is no such evidence of record.  The Board 
has considered whether a remand is required to obtain an 
examination with a gastroscope; however, in the Board's 
opinion, such an examination is not necessary.  The diagnosis 
of gastritis appears only on the May 2001 report.  More 
recent evaluations in January 2003 and April 2004 do not 
contain this diagnosis.  Moreover, the more recent evidence 
does not even suggest the presence of ulcerations, and 
therefore, the Board does not believe that an additional 
examination is necessary.  Accordingly, the Board concludes 
that a rating under Diagnostic Code 7307 is inappropriate.  

Diagnostic Code 7346 specifically addresses symptoms of 
pyrosis and regurgitation, which are shown by the evidence.  
Accordingly, the Board finds that it is the most appropriate.  
The veteran has not suggested that another diagnostic code be 
used.  

Esteban considerations

The Board wishes to make it clear that it is aware of the 
Court's holding in Esteban v. Brown, 6 Vet. App. 259 (1994), 
in which the Court held that two separate disability ratings 
are possible in cases in which the veteran has separate and 
distinct manifestations arising from the same disability, 
notwithstanding VA's anti-pyramiding regulation, 38 C.F.R. § 
4.14.   

However, in this case the RO properly evaluated the veteran's 
duodenal ulcer disease and hiatal hernia as one disability in 
light of the provisions of 38 C.F.R. § 4.113.  This 
regulation provides that certain coexisting diseases of the 
digestive system, including the diseases diagnosed for this 
veteran, do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding.  Instead, a single 
evaluation must be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  Accordingly, 
separate ratings for the veteran's duodenal ulcer disease, 
gastritis, and hiatal hernia are not warranted. 

Specific rating criteria

Diagnostic Code 7346 [Hernia, hiatal] provides the following 
levels of disability: 

60% Symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health;

30% Persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health;

10% With two or more of the symptoms for the 30 percent 
evaluation of less severity.

See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2004).

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
veteran's overall level of symptomatology is not consistent 
with that enumerated for a 30 percent or higher rating.  

To warrant a higher 30 percent rating under Diagnostic Code 
7346, the evidence must show persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

With respect to symptoms such as dysphagia, pyrosis and 
regurgitation, on examination in May 2001, the veteran denied 
any vomiting, hematemesis or melena.  The veteran complained 
of belly pain about two to three times per week.  He was 
taking medication daily for his symptoms.  On examination in 
January 2003, the veteran had no particular complaints.  On 
examination in January 2003, the veteran denied any blood in 
his stools.  On VA hiatal hernia examination in April 2004, 
the veteran denied dysphagia.  He complained of episodes of 
pyrosis and epigastric discomfort, but denied hematemesis or 
melena.  He said that he regurgitated about once a day and 
complained of some nausea.  An April 2004 VA stomach 
examination showed that the veteran denied any vomiting, 
hematemesis, or melena.  

Accordingly, the Board is not persuaded that the veteran has 
persistently recurrent epigastric distress.  However, the 
evidence contains no finding or contention that the veteran 
suffers substernal, arm, or shoulder pain that is 
attributable to his digestive disorder.  Most significant in 
the Board's view, the evidence does not support a finding 
that the veteran's symptoms result in considerable impairment 
of health.  On VA hiatal hernia examination in April 2004, 
the veteran's overall state of health was described as 
adequate.  The veteran's symptoms were found not to interfere 
with what he does daily.  He was noted to be employed full-
time.  He did not appear anemic.  His nutrition was also 
found to be adequate.  

An April 2004 VA stomach examination shows that the veteran 
denied circulatory disturbances after meals, denied diarrhea 
or constipation, and denied any episodes of colic.  The 
veteran did not appear to the examiner to be anemic and he 
complained of no abdominal tenderness.  The veteran's 
symptoms were found not to cause any functional impairment.  

The Board notes that in May 2001 the veteran was noted to 
weigh 188 pounds.  A January 2004 treatment record shows that 
the veteran weighed 200 pounds.  Thus, he gained over 10 
pounds during the period on appeal.  The May 2001 examiner 
noted no signs of anemia.  The veteran denied diarrhea or 
constipation.  He stated that he would occasionally get some 
abdominal discomfort.  On examination in January 2003, the 
veteran was noted to be well nourished and in no acute 
distress.  

Thus, while the Board concedes that the veteran suffers 
persistently recurrent epigastric distress, the evidence does 
not show substernal, arm, or shoulder pain, and does not 
establish or even suggest considerable impairment of health.  
The requirements for a 30 percent rating are accordingly not 
met.  

For the reasons discussed above, the Board also finds that 
the evidence does not support a finding of severe impairment 
of health, as is required for a 60 percent rating.  

Mauherhan considerations

In light of the use of descriptions such as considerable, 
moderate and severe in the rating criteria, the Board has 
considered the Court's holding in Mauerhan, 16 Vet. App. 436, 
which provides that, where rating criteria are ambiguous, 
they are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
disability rating.  However, the Board has identified no 
symptomatology or other aspect of the veteran's service-
connected digestive disorder that would enable it to conclude 
that the type and degree of symptomatology contemplated for a 
30 percent or higher rating are approximated, and the veteran 
has pointed to no such pathology.

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected digestive 
symptomatology.  These have been discussed in detail above.  
The veteran's statements appear to be in accord with the 
objective findings, neither of which supports a higher 
rating.  

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
digestive disorder has not changed appreciably during the 
period on appeal.  There appears to have been none of the 
symptoms that would allow for the assignment of a 30 percent 
or higher disability rating at any time during the period of 
time here under consideration.  Based on the record, the 
Board finds that a 10 percent disability rating was properly 
assigned for the entire period.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected digestive disorder.  The 
benefit sought on appeal is accordingly denied.

6.  Entitlement to an increased disability rating for a right 
shoulder disorder, currently evaluated as 10 percent 
disabling.

The veteran is seeking an increased disability rating for his 
service-connected right shoulder disorder, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2004).  He essentially contends that 
the symptomatology associated with the disability is more 
severe than is contemplated by the currently assigned rating.  
The veteran has not requested any specific rating.  
Therefore, it is presumed that he is seeking the maximum 
rating available.  See AB, 6 Vet. App. 35 (1993) [applicable 
law mandates that it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that a claim remains in controversy where less 
than the maximum benefit available is awarded].

Assignment of diagnostic code 

By the veteran's account, the principal manifestation of his 
right shoulder disorder is pain.  He reported this in the 
April 2004 examination, and in a February 2004 primary care 
clinic note.  The April 2004 examiner diagnosed tendonitis 
and bursitis in the right shoulder.  The veteran has a 
history of a rotator cuff repair in the right shoulder.  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2004).

While Diagnostic Code 5201 deals nominally with limitation of 
motion of the shoulder, the Board simply notes that to 
warrant an increased 20 percent rating under Diagnostic Code 
5201, the evidence would have to approximate limitation of 
joint motion such that the veteran cannot lift his arm beyond 
shoulder level.  The April 2004 examiner measured flexion and 
abduction of the right arm to 180 degrees, far beyond 
shoulder level.  Indeed, VA regulations indicate that such 
measurements are considered normal.  See 38 C.F.R. § 4.71a, 
Plate I.  The May 2001 examiner measured slightly decreased 
ranges (forward flexion from 0 to 160 degrees and shoulder 
abduction from 0 to 170 degrees), but these measurements do 
not approximate the requirements for a 20 percent rating.  

Of course, the Board must also discuss the provisions of 38 
C.F.R. §§ 4.40 and 4.45; DeLuca, supra.  The May 2001 
examiner noted that range of motion was accomplished with 
moderate discomfort and done quite slowly.  However, it was 
also noted that, at that time, the veteran was still 
recovering from a March 2001 surgical procedure and was 
undergoing physical therapy.  He was found to have good 
muscle strength in both upper extremities.  The April 2004 
examiner also addressed these provisions, finding that the 
veteran's overall functional impairment was mild, and the 
major factor in his impairment was pain.  The veteran told 
the examiner that he occasionally had some pain in the 
shoulder.  Flare-ups can last as long as a week.  The veteran 
stated that he had difficulty doing his job and his chores 
during flare-ups, but had missed work only once in the past 
because of joint pain in general.  After additional forward 
flexion and abduction exercises, range of motion was found to 
be without pain, incoordination, weakness, fatigabi1ity, or 
crepitus.  The veteran stated at his December 2004 hearing 
that he had not lost any strength in the right shoulder, but 
that his right and left shoulder were about equal.  
Accordingly, even considering the occasional flare-ups 
described by the veteran, such evidence does not approximate 
the level of impairment contemplated for a higher rating.  As 
the evidence does not warrant a higher disability evaluation 
on the basis of limitation of motion, even considering 
additional functional loss under 38 C.F.R. §§ 4.40 and 4.45, 
Diagnostic Code 5201 would not afford the veteran the benefit 
he seeks, and therefore the Board can identify no basis for 
changing the current code.  See Pernorio, 2 Vet. App. at 629 
[any change in a diagnostic code by a VA adjudicator must be 
specifically explained].   

There is no evidence of arthritis associated with the 
veteran's service connected right shoulder disorder. 
Therefore, Diagnostic Code 5003 [arthritis, degenerative 
(hypertrophic or osteoarthritis)] is not appropriate.  In any 
event, Diagnostic Code 5003 rates by analogy to limitation of 
motion of the joint affected, which would essentially direct 
the Board to Diagnostic Code 5201, discussed above.  While 
Diagnostic Code 5003 also provides a 10 percent rating where 
limitation of motion cannot be objectively confirmed, in this 
case, the currently assigned disability rating already equals 
10 percent for the entire period on appeal.  Therefore, there 
is no discernable benefit in using this code.

Diagnostic Code 5203 closely matches the evidence and 
reported symptomatology with respect to the veteran's right 
shoulder disorder.  The veteran has not suggested that 
another code be applied, and the Board can identify no 
compelling reason to change the code.  Accordingly, 
Diagnostic Code 5203 will applied below.

Specific schedular criteria

Diagnostic Code 5203 [clavicle or scapula, impairment of] 
provides the following levels of disability.  The same 
ratings are for application regardless of whether the 
affected shoulder is the major or minor appendage.  

20%  Dislocation of;

Nonunion of: 
20% With loose movement;

10% Without loose movement;

10%  Malunion of;

Or rate on impairment of function of contiguous joint.

See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2004).



Schedular rating

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
veteran's overall level of symptomatology is not consistent 
with that enumerated for a 20 percent rating.  

To warrant a rating higher than 10 percent under Diagnostic 
Code 5203, the evidence must approximate either dislocation 
of the right shoulder or nonunion of the joint with loose 
movement.  There is simply no objective evidence that the 
veteran's right shoulder is either dislocated or that there 
is nonunion of the joint with loose movement, nor has the 
veteran ever asserted that such symptoms exist.  The May 2001 
examiner noted a small loose body in the joint space; 
however, he did attribute any impairment to this x-ray 
finding, and did not describe symptoms consistent with 
dislocation or nonunion with loose motion of the joint.  The 
Board notes that the veteran has consistently pointed to pain 
as his principal symptom, and has not described loose motion 
or dislocation.  Moreover, the April 2004 examiner described 
the veteran's overall impairment from the right shoulder as 
"mild."  Although use of terminology such as "mild" by VA 
examiners and others is not dispositive of the issue, see 38 
C.F.R. §§ 4.2, 4.6, in this case, it is consistent with the 
other evidence discussed above, all of which indicates that 
no more than the minimum compensable rating is warranted.  

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45.  See DeLuca, supra.  These have been discussed 
in detail in the selection of a diagnostic code.  In essence, 
given the findings of the April 2004 examiner of "mild" 
functional impairment, minimal objective findings, and the 
veteran's statements at his December 2004 hearing that he had 
not lost any strength in the right shoulder, the Board does 
not believe that such additional impairment has been shown so 
as to warrant a higher rating.  The veteran has pointed to no 
manifestations of his disability which would allow for the 
assignment of additional disability under 38 C.F.R. §§ 4.40 
and 4.45 (2004).  Accordingly, the Board finds insufficient 
evidence to warrant a higher disability evaluation on the 
basis of additional functional loss under 38 C.F.R. §§ 4.40 
and 4.45.

Mauherhan considerations

The Board has considered the Court's holding in Mauerhan, 16 
Vet. App. 436, which provides that, where rating criteria are 
ambiguous, they are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular disability rating.  The Board has not identified 
any symptomatology or other aspect of the veteran's service-
connected right shoulder disorder that would enable it to 
conclude that the type and degree of symptomatology 
contemplated for a 20 percent rating are approximated, and 
the veteran has pointed to no such pathology.

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected right 
shoulder symptomatology.  These have been discussed in detail 
above.  The veteran's statements appear to be consistent with 
the objective findings, neither of which supports a higher 
rating.  

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
right shoulder disorder has not changed appreciably since he 
left service.  There appears to have been none of the 
symptoms that would allow for the assignment of a 20 percent 
or higher disability rating at any time during the period of 
time here under consideration.  Based on the record, the 
Board finds that a 10 percent disability rating was properly 
assigned for the entire period.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected right shoulder disorder.  
The benefit sought on appeal is accordingly denied.

7.  Entitlement to an increased disability rating for a right 
knee disorder, currently evaluated as 10 percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected right knee disorder, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  He essentially contends that 
the symptomatology associated with the disability is more 
severe than is contemplated by the currently assigned rating.  
The veteran has not requested any specific rating.  
Therefore, it is presumed that he is seeking the maximum 
rating available.  See AB, 6 Vet. App. 35 (1993) [applicable 
law mandates that it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that a claim remains in controversy where less 
than the maximum benefit available is awarded].

Assignment of diagnostic code 

By the veteran's account, the principal manifestations of his 
right knee disorder are pain and swelling with extended use, 
with occasional giving way.  The April 2004 examiner 
diagnosed previous ligamentous repairs in the right knee with 
episodes of musculoligamentous strain..  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2004).

Diagnostic Codes 5260 and 5261 deal nominally with limitation 
of motion, which in consideration of the provisions of 38 
C.F.R. §§ 4.40 and 4.45; DeLuca, may be impacted by pain, but 
such a rating does not fit squarely with the subjective and 
objective evidence, and does not appear to afford the veteran 
a higher rating.  The April 2004 examiner found that the 
veteran could flex the right knee from 0 to 140 degrees and 
completely extend it.  The same measurements were recorded in 
May 2001.  Such symptomatology equates to a noncompensable 
rating under Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260 for limitation of flexion, a 20 percent 
rating is for application when limited to 30 degrees.  A 10 
percent rating requires limitation to 45 degrees.  Under 
Diagnostic Code 5261 for limitation of extension, a 20 
percent rating is for application when limited to 15 degrees.  
A 10 percent rating requires limitation to 10 degrees.  

With respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
and DeLuca, the examiner found that after three additional 
flexion exercises from 0 to 140 degrees, the veteran 
complained of mild discomfort, but no weakness, fatigability, 
or incoordination was noted, and his range of motion did not 
decrease.  The examiner described the veteran's overall 
functional impairment as mild.  Accordingly, even considering 
the veteran's complaints of pain associated with repetitive 
motion of the knee, it does not appear that the criteria for 
even the minimum compensable rating are approximated.  As the 
evidence does not warrant a higher disability evaluation on 
the basis of limitation of motion, even considering 
additional functional loss under 38 C.F.R. §§ 4.40 and 4.45, 
Diagnostic Codes 5260 and 5261 would not afford the veteran 
the benefit he seeks, and therefore the Board can identify no 
basis for changing the current code.  See Pernorio, 2 Vet. 
App. at 629 [any change in a diagnostic code by a VA 
adjudicator must be specifically explained].   

There is no evidence of arthritis associated with the 
veteran's service connected condition, therefore Diagnostic 
Code 5003 [arthritis, degenerative (hypertrophic or 
osteoarthritis)] is not appropriate.  In any event, 
Diagnostic Code 5003 rates by analogy to limitation of motion 
of the joint affected, which would essentially direct the 
Board to Diagnostic Codes 5260 and 5261.  While Diagnostic 
Code 5003 also provides a 10 percent rating where limitation 
of motion cannot be objectively confirmed, in this case, the 
assigned disability rating already equals 10 percent for the 
entire period.  

The Board concludes that rating the knee under Diagnostic 
Code 5257 [knee impairment, other] is the most appropriate in 
this case.  The veteran has complained of occasional giving 
way, and the April 2004 examiner found that the anterior 
drawer test was positive.  In essence, this diagnostic code 
is a catchall, which can cover a number of disabilities that 
are not specifically dealt with elsewhere in the VA Schedule 
for Rating Disabilities.  The veteran has not suggested a 
more appropriate code and the Board can identify no 
compelling reason to change it.  Accordingly, Diagnostic Code 
5257 will be applied.

Esteban considerations

The Board also notes that, because there is no arthritis 
associated with the veteran's right knee disorder, and given 
the minimal findings with respect to limitation of motion, 
assigning a separate evaluation under Diagnostic Code 5003 is 
not appropriate.  See VAOPGCPREC 23-97 [a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that any 
separate rating must be based upon additional disability]; 
VAOPGCPREC 9-98 [if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X- ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59].

Specific schedular criteria

Under Diagnostic Code 5257, the following levels of 
disability are contemplated.

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).



Schedular rating

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
veteran's overall level of symptomatology is not consistent 
with that enumerated for a 20 percent or higher rating.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability is rated at 10 percent. Moderate 
recurrent subluxation or lateral instability is rated at 20 
percent, and a finding of severe recurrent subluxation or 
lateral instability is necessary for an award of 30 percent.  

The veteran describes his symptoms as pain and swelling.  
Thus, it does not appear that he considers lateral 
instability or recurrent subluxation to be a significant 
problem.  The Board finds it particularly significant that 
the veteran stated that stability was "not real bad."  
Moreover, even the veteran's pain does not appear to be 
constant.  In his December 2004 hearing, the veteran stated 
that pain will start after extended standing or immobility, 
as well as sitting too long.  He stated that swelling only 
sets in after a few hours of activities such as hunting.  
Such swelling is usually resolved with anti-inflammatory 
medication.  

In terms of objective findings, the April 2004 VA examiner 
found that the veteran's right knee impairment was "mild."  
While use of terminology such as "mild" by VA examiners and 
others is not dispositive of the issue, see 38 C.F.R. §§ 4.2, 
4.6, in this case, it is consistent with the other evidence, 
indicating only slight impairment.  On examination in April 
2004, McMurray's testing was negative.  There was no soft 
tissue swelling or discoloration of the knee.  It was noted 
that the veteran does not use crutches, braces, canes or 
special shoes.  He was said to ambulate without difficulty.  
No post-operative complications were noted from a review of 
x-rays.  The examiner found that the major functional impact 
appears to be pain, and he described no episodes of lateral 
instability or subluxation.  While flare-ups were 
acknowledged by the examiner, they were said to occur when 
the veteran is very active.  This accords with the veteran's 
statement to the examiner that he suffers flare-ups with 
prolonged activity, such as walking, driving and sitting, and 
is consistent with the statements made at his hearing.  

Based on such findings and the veteran's statements, the 
Board concludes that the veteran's right knee disability 
produces no more than slight impairment, and the criteria for 
a 20 percent or 30 percent rating are not met.  

De Luca considerations 

Since Diagnostic Code 5257 is not predicated on loss of range 
of motion, §§ 4.40 and 4.45 with respect to additional 
functional impairment do not apply.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

Mauherhan considerations

In light of the use of descriptions such as moderate and 
severe in the rating criteria, the Board has considered the 
Court's holding in Mauerhan, 16 Vet. App. 436, which provides 
that, where rating criteria are ambiguous, they are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  However, the Board has identified no symptomatology 
or other aspect of the veteran's service-connected right knee 
disorder that would enable it to conclude that the type and 
degree of symptomatology contemplated for a 20 percent or 
higher rating are approximated, and the veteran has pointed 
to no such pathology.

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected right knee 
symptomatology.  These have been discussed in detail above.  
The veteran's statements appear to be in accord with the 
objective findings, neither of which support a higher rating.  

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
right knee disorder has not changed appreciably since he left 
service.  There appears to have been none of the symptoms 
which would allow for the assignment of a 20 percent or 
higher disability rating at any time during the period of 
time here under consideration.  Based on the record, the 
Board finds that a 10 percent disability rating was properly 
assigned for the entire period.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected right knee disorder.  The 
benefit sought on appeal is accordingly denied.

8.  Entitlement to an increased disability rating for a right 
wrist disorder, currently evaluated as 10 percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected right wrist disorder, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2004).  He essentially contends that 
the symptomatology associated with the disability is more 
severe than is contemplated by the currently assigned rating.  
The veteran has not requested any specific rating.  
Therefore, it is presumed that he is seeking the maximum 
rating available.  See AB, 6 Vet. App. 35 (1993) [applicable 
law mandates that it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that a claim remains in controversy where less 
than the maximum benefit available is awarded].

Assignment of diagnostic code 

By the veteran's account, the principal manifestations of his 
right wrist disorder are pain and weakness.  The April 2004 
VA examiner diagnosed an old fracture of the right wrist with 
episodes of tendonitis.  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2004).

While Diagnostic Code 5214 [wrist, ankylosis of] allows for 
ratings higher than 10 percent, it requires a finding of 
ankylosis.  The veteran does not have ankylosis of the right 
wrist, but was found to be capable of dorsiflexion and palmar 
flexion from 0 to 70 and 0 to 80 degrees respectively, and 
radial and ulnar deviation from 0 to 20 and 0 to 45 degrees 
respectively.  In determining that Diagnostic Code 5214 was 
not applicable, the Board also considered whether the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca brought 
the evidence as to ankylosis into approximate balance.  While 
the veteran stated at his December 2004 hearing that his 
right wrist was weaker than the left, the April 2004 examiner 
found that dorsiflexion and palmar flexion were performed to 
the previously mentioned range of motion limitations without 
pain, weakness, fatigabi1ity, or incoordination.  The Board 
does not discount the veteran's statements.  However, even 
considering some decrease in strength, there is simply no 
suggestion from either the veteran's statements or the 
objective evidence that ankylosis of the right wrist is 
approximated.  Accordingly, even considering additional 
functional loss under 38 C.F.R. §§ 4.40 and 4.45, Diagnostic 
Code 5214 is not appropriate, and therefore the Board can 
identify no basis for changing the current code.  See 
Pernorio, 2 Vet. App. at 629 [any change in a diagnostic code 
by a VA adjudicator must be specifically explained].   

There is no evidence of arthritis associated with the 
veteran's service connected condition, therefore Diagnostic 
Code 5003 [arthritis, degenerative (hypertrophic or 
osteoarthritis)] is not appropriate.  In any event, 
Diagnostic Code 5003 rates by analogy to limitation of motion 
of the joint affected, which would essentially direct the 
Board to Diagnostic Code 5215.  

Diagnostic Code 5215 appears to most closely match the 
evidence and reported symptomatology with respect to the 
veteran's right wrist disorder.  The veteran has not 
suggested that another code be applied.  Accordingly, 
Diagnostic Code 5215 is the most appropriate as to this issue 
and the Board will apply it below.

Specific schedular criteria

Diagnostic Code 5215 [wrist, limitation of motion of] 
provides the following levels of disability.  The same 
ratings are for application regardless of whether the 
affected shoulder is the major or minor appendage.  

10%  Dorsiflexion less than 15°;

10%  Palmar flexion limited in line with forearm.

See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2004).

Schedular rating

The veteran is currently assigned a 10 percent disability 
rating under Diagnostic Code 5215.  This represents the 
maximum rating available under Diagnostic Code 5215.  
Accordingly, a higher rating is not available for the 
veteran's right wrist disorder, and the appeal is denied.

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45.  See DeLuca, supra.  However, in Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997), the Court determined that 
if a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. § 4.40 and 4.45 are applicable.  In the instant 
case, the veteran is receiving a 10 percent evaluation for 
limitation of wrist motion under Diagnostic Code 5215.  This 
disability evaluation is the maximum rating allowable.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2004).  Accordingly, 
the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 
are not for consideration.  See Johnston, 10 Vet. App. at 85.

While Diagnostic Code 5214 [ankylosis] also involves 
limitation of motion, for reasons described above, the Board 
has determined that it is inapplicable here.  

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
right wrist disorder has not changed appreciably during the 
appeal period.  The May 2001 examination showed that the 
veteran was able to dorsiflex and palmar flex the right wrist 
from 0 to 70 and 0 to 80 degrees respectively.  The April 
2004 examination showed essentially the same range of motion.  
However, despite seemingly consistent findings, the RO 
granted an increased 10 percent rating following the April 
2004 examination.  Its reasoning was based on the veteran's 
subjective complaints and the provisions of 38 C.F.R. § 4.40 
and § 4.45.  

The Board notes that in May 2001, the examiner did not 
discuss additional functional impairment and the provisions 
of 38 C.F.R. § 4.40 and § 4.45 and Deluca.  Therefore, the 
Board has no basis on which to conclude that the veteran's 
condition as of April 2004 represented an actual change from 
that in May 2001.  Rather, the veteran's statements made in 
May 2001, that his symptoms become exacerbated with 
repetitive use, are essentially the same as the symptoms he 
described in April 2004, i.e., with repetitive use the wrist 
pain will slow him down.  The RO concluded that such 
additional functional impairment approximates the criteria 
for a 10 percent rating, and the record provides no objective 
basis to conclude, once such additional impairment has been 
conceded, that it did not exist prior to the April 2004 
examination.  Indeed, the veteran's statements indicate 
otherwise.  Accordingly, the benefit of the doubt is accorded 
the veteran, and the 10 percent rating is granted for the 
entire period on appeal.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004); Gilbert, 1 Vet. App. at 53.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to a rating higher 
than 10 percent for his service-connected right wrist 
disorder.  However, a 10 percent rating is warranted for the 
period beginning September 1, 2001.  To that extent only, the 
benefit sought on appeal is granted.

9.  Entitlement to an increased disability rating for a low 
back disorder, currently evaluated as 10 percent disabling.

The veteran seeks an increased disability rating for his 
service-connected low back disorder, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2004).  He essentially contends that 
the symptomatology associated with the disability is more 
severe than is contemplated by the currently assigned rating.  
The veteran has not requested any specific rating.  
Therefore, it is presumed that he is seeking the maximum 
rating available.  See AB, 6 Vet. App. 35 (1993) [applicable 
law mandates that it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that a claim remains in controversy where less 
than the maximum benefit available is awarded].

Revised regulations

Effective September 26, 2003, during the pendency of this 
claim, VA revised the rating criteria used to for evaluate 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The amendment is effective September 26, 
2003.  

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, the revised regulatory provisions 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2004); VAOPGCPREC. 3-2000.  

The Board finds that neither version of the regulations is 
patently more favorable to the veteran.  Therefore, the 
veteran's low back disability will be evaluated under both 
versions.  The Board notes that the RO has evaluated the 
veteran's low back disability under the current schedular 
criteria and the veteran has recently been provided with the 
revised criteria.  See the June 2004 Supplemental Statement 
of the Case.  Accordingly, there is no prejudice to the 
veteran in the Board's application of the new criteria.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].

Assignment of diagnostic code 

 (i.) Current regulations

The current version of the regulations provides a uniform 
rating schedule for evaluating all disorders of the spine.  
In essence, with the exception of low back disorders with 
neurological complications, the particular diagnostic code 
chosen has no bearing on the criteria used to evaluate the 
disability.  

By the veteran's account, the principal manifestation of his 
low back disorder is pain.  The April 2004 VA examiner's 
primary diagnosis was mechanical low back strain.  While x-
rays conducted in conjunction with that examination also 
revealed mild degenerative disc disease, the objective 
findings do not show any evidence of actual neurological 
symptoms.  Deep tendon reflexes were 1+ in both lower 
extremities, ankle jerks were present and pulses and 
sensation were intact in both lower extremities.  Moreover, 
the veteran has not asserted that he suffers neurological or 
radicular symptoms.  He informed the April 2004 examiner that 
he did not experience numbness, tingling, bladder complaints, 
or bowel complaints, and he denied any shooting pains down 
the lower extremities.  Accordingly, a rating under 
Diagnostic Code 5243 for intervertebral disc syndrome is not 
appropriate.  Based on the current diagnosis and reported 
symptomatology, the Board finds that Diagnostic Code 5237 
[lumbosacral or cervical strain] is the most appropriate.  

(ii.) Former regulations

Under the former version of the spine regulations, Diagnostic 
Code 5295 addresses lumbosacral strain.  For the reasons 
stated above, a rating under Diagnostic Code 5293 for 
intervertebral disc syndrome is not appropriate given the 
reported symptomatology and objective findings.  

Diagnostic code 5292 addresses limitation of motion of the 
lumbosacral spine.  When such limitation of motion is 
moderate, a 20 percent rating is warranted.  However, based 
on the range of motion findings of the April 2004 and May 
2001 examiners, and their findings that the veteran suffers 
impairment that is "mild" in degree, it does not appear 
that a higher rating would be warranted.  

In determining that Diagnostic Code 5292 is not appropriate, 
the Board also considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca.  The April 2004 examiner found that 
after two additional forward flexion exercises, pain began at 
85 degrees of forward flexion, and was mild in severity.  He 
exhibited mild pain, but no weakness, fatigability, or 
incoordination was noted, and he was still able to bend to 95 
degrees forward flexion each time.  The veteran was noted to 
be employed full-time; he says mild functional impairment 
occurs because the back will slow him down, but he does not 
miss work because of the back.  

Accordingly, even considering additional functional loss 
under 38 C.F.R. §§ 4.40 and 4.45, Diagnostic Code 5292 would 
not afford the veteran a higher rating than is currently 
assigned, as the criteria for a 20 percent rating are not 
approximated.  Therefore the Board can identify no basis for 
changing the current code.  See Pernorio, 2 Vet. App. at 629 
[any change in a diagnostic code by a VA adjudicator must be 
specifically explained].   

There is no evidence of arthritis associated with the 
veteran's service connected condition.  The Board notes that 
Diagnostic Code 5003 [arthritis, degenerative (hypertrophic 
or osteoarthritis)] rates by analogy to limitation of motion 
of the joint affected, which would in effect require a rating 
under Diagnostic Code 5292.  Diagnostic Code 5003 also 
provides a 10 percent rating where limitation of motion 
cannot be objectively confirmed; however, in this case, the 
assigned disability rating already equals or exceeds 10 
percent.  

Diagnostic Code 5295 appears to most closely match the 
evidence and reported symptomatology with respect to the 
veteran's low back disorder.  Accordingly, the Board will 
apply this code.

Specific schedular criteria

(i.)  The former schedular criteria

The veteran's service-connected back disability was 
originally rated by the RO under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295 (2002), which provided as follows:

40% Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion;
	
20% With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position;
	
10% With characteristic pain on motion;
	
0% With slight subjective symptoms only.

See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Words such as "slight," "marked," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2004).  

(ii.)  The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:
	
(For Diagnostic Codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):	
	
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease	
	
100% Unfavorable ankylosis of the entire spine;
	
50% Unfavorable ankylosis of the entire thoracolumbar 
spine;
	
40% Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;
	
30% Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;
	
20% Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;
	
10% Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but	 not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation	
5236 Sacroiliac injury and weakness	
5237 Lumbosacral or cervical strain	
5238 Spinal stenosis	
5239 Spondylolisthesis or segmental instability	
5240 Ankylosing spondylitis	
5241 Spinal fusion	
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)	

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2004). 

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
veteran's overall level of symptomatology is not consistent 
with that enumerated for a 20 percent or higher rating.  

(i.) Current regulations

Under the current version of the rating schedule, there are 
three alternative bases for a 20 percent rating for 
thoracolumbar disability.  First, where the extent of forward 
flexion of the thoracolumbar spine is limited within a range 
from 30 degrees to 60 degrees.  Second, where the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees.  And third, where there are muscle spasms 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

With respect to range of motion, the April 2004 examiner 
measured range of forward flexion to 95 degrees, posterior 
extension to 30 degrees, lateral flexion to 30 degrees in 
both directions, and lateral rotation to 30 degrees in both 
directions.  These exercises were performed without 
difficulty.  In May 2001, the veteran had forward flexion to 
100 degrees, extension to 25 degrees, bilateral flexion to 30 
degrees and bilateral rotation to 40 degrees, all done 
without difficulty.  Therefore, the criteria for a 20 percent 
rating on the first basis are not met.  

The rating schedule provides that the combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The combined rating 
resulting from the April 2004 examination, by the Board's 
calculation, is 245 degrees.  The combined rating resulting 
from the May 2001 examination is 265 degrees.  Therefore, the 
criteria for a 20 percent rating on the second basis are not 
met.  

With respect to muscle spasms, the April 2004 examiner found 
no spasm or weakness.  With respect to gait and spinal 
contour, the April 2004 examiner found no postural 
abnormalities nor any fixed deformities.  The veteran was 
found to ambulate without any difficulty at all.  In May 
2001, the veteran had no postural abnormalities and no fixed 
deformities.  Therefore, based on the objective evidence, the 
criteria for a 20 percent rating on the third basis are not 
met.  

(ii.) Former regulations

Under the former version of rating schedule, a 20 percent 
rating requires evidence of muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in 
standing position.  As noted above, there was no muscle spasm 
objectively noted on examination in April 2004, and the 
veteran had bilateral spine flexion and rotation to 30 
degrees.  In May 2001, the veteran had bilateral spine 
flexion to 30 degrees and bilateral rotation to 40 degrees.  
Accordingly, the criteria for a 20 percent rating are not 
met.  

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45.  See DeLuca, supra.  At his December 2004 
hearing, the veteran stated that he suffered flare-ups of 
pain anytime he is bent over for 20 minutes to one-half hour.  
Symptoms would usually ease after a night's sleep or with 
taking a muscle relaxer.  He stated that the pain was not 
anything excruciating or extended but it was very aggravating 
and it could be a little more painful on some occasions than 
others.  He told the April 2004 examiner that flare-ups 
occurred with any activity, sitting, and standing, and 
sometimes these flare-ups would last all day and result in 
difficulty lifting.  He walked unaided and used no crutches, 
braces, canes, or special shoes.  He used no orthotics.  He 
walked greater than 100 yards.  He was not unsteady and did 
not fall because of his back.  

The veteran said that he had a number of episodes of bedrest 
prescribed by physicians while he was active duty, but none 
since then.  On examination, the veteran performed two 
additional forward flexion exercises resulting in pain at 85 
degrees forward flexion, which was mild in severity.  He 
exhibited no weakness, fatigability, or incoordination and 
was still able to go to 95 degrees forward flexion each time.  
The veteran was found to ambulate without any difficulty at 
all.  The spine did not appear to be painful on motion 
initially.  No weakness was noted about the back.  He had no 
postural abnormalities.  The veteran is employed full-time 
and was found to suffer "mild" functional impairment 
because the back, but he does not miss work because of the 
back.  In May 2001, while specific Deluca findings were not 
made by the examiner, the veteran was noted to have completed 
range of motion exercises without any difficulty at all.  He 
had no postural abnormalities, and the musculature of the 
back seemed strong.

Based on such evidence, it appears that, even considering the 
Deluca factors, the veteran's overall level of impairment 
remains no more than mild.  The veteran has pointed to no 
manifestations of his disability that would allow for the 
assignment of additional disability under 38 C.F.R. §§ 4.40 
and 4.45.  Accordingly, the Board finds insufficient evidence 
to warrant a higher disability evaluation on the basis of 
additional functional loss under 38 C.F.R. §§ 4.40 and 4.45.

Mauerhan considerations

In light of the use of descriptions such as marked and severe 
in the former version of the rating criteria, the Board has 
considered the Court's holding in Mauerhan, 16 Vet. App. 436, 
which provides that, where rating criteria are ambiguous, 
they are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
disability rating.  However, the Board has identified no 
symptomatology or other aspect of the veteran's service-
connected low back disorder that would enable it to conclude 
that the type and degree of symptomatology contemplated for a 
20 percent or higher rating are approximated, and the veteran 
has pointed to no such pathology.

The Board recognizes the veteran's contentions concerning the 
severity of his service-connected low back symptomatology.  
These have been discussed in detail above.  The veteran's 
statements appear to be in accord with the objective 
findings, neither of which supports a higher rating.  

Fenderson considerations 

In this case, the medical evidence of record appears to 
support a conclusion that the veteran's service-connected low 
back disorder has not changed significantly during the appeal 
period.  The May 2001 and April 2004 examinations showed 
essentially the same ranges of motion for the lumbar spine; 
and the veteran's complaints of pain associated with motion 
of the lumbar spine have remained consistent.  Despite 
seemingly consistent findings, the RO granted an increased 10 
percent rating following the April 2004 examination, based on 
the veteran's subjective complaints and the provisions of 
38 C.F.R. § 4.40 and § 4.45.  

The Board notes that the May 2001 examiner did not discuss 
additional functional impairment and the provisions of 38 
C.F.R. § 4.40 and § 4.45 and Deluca.  Therefore, the Board 
has no basis on which to find that the veteran's condition in 
April 2004 represented an actual change from that in May 
2001.  Rather, the veteran's statements made to the examiner 
in May 2001, that he suffers flare-ups of pain with forward 
bending and standing for long periods of time, are 
essentially the same as the symptoms he described to the same 
examiner in April 2004, i.e., that he suffers flare-ups of 
pain with any activity, sitting, and standing.  The RO 
concluded that such additional functional impairment 
approximates the criteria for a 10 percent rating, and the 
record provides no objective basis to conclude, once such 
additional impairment has been conceded, that it did not 
exist prior to the April 2004 examination when the veteran's 
statements indicate otherwise.  Accordingly, the benefit of 
the doubt is accorded the veteran, and the 10 percent rating 
is granted for the entire period on appeal.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2004); Gilbert, 1 Vet. 
App. at 53.

In summary, for the reasons and bases expressed, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to a rating higher than 10 
percent for his service-connected low back disorder.  
However, a 10 percent rating is warranted for the period 
beginning September 1, 2001.  To that extent only, the 
benefit sought on appeal is granted.

Extraschedular consideration

The Board notes that the veteran has not in connection with 
the increased rating claims for the service-connected 
sinusitis, digestive disorder, right shoulder, right knee, or 
low back disorders, indicated or presented evidence to 
support the premise that such disabilities result in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2004) [extraschedular rating criteria].  Accordingly, in the 
absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular rating with 
respect to those claims.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In the event the veteran believes consideration 
of an extraschedular rating for such claims is in order, he 
may raise this with the RO.

In the Statement of the Case dated June 2004, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's service connected right wrist disability.  
Since this matter has been adjudicated by the RO, the Board 
will consider the provisions of 38 C.F.R. § 3.321(b)(1) 
(2004).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

A certain degree of occupational impairment is contemplated 
in the rating currently assigned the veteran's right wrist 
disorder.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
However, the veteran has not indicated, nor has he presented 
evidence to support the premise, that his service connected 
right wrist disorder results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  There is no evidence of any hospitalization for 
the right wrist.  There is no evidence of an extraordinary 
clinical picture, such as repeated surgery for right wrist.  
The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected right wrist 
disorder does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004).  Accordingly, an extraschedular 
evaluation is not warranted.


ORDER

Service connection for cold injury residuals of the right 
foot is denied.

Service connection for cold injury residuals of the left foot 
is denied.

Service connection for cold injury residuals of the hands and 
ears is denied.

The criteria for a 30 percent or higher disability rating not 
having been met, the veteran's claim of entitlement to an 
increased evaluation for his sinusitis is denied.

The criteria for a 30 percent or higher disability rating not 
having been met, the veteran's claim of entitlement to an 
increased evaluation for his digestive disability is denied.

The criteria for a 20 percent or higher disability rating not 
having been met, the veteran's claim of entitlement to an 
increased evaluation for his right shoulder disability is 
denied.

The criteria for a 20 percent or higher disability rating not 
having been met, the veteran's claim of entitlement to an 
increased evaluation for his right knee disability is denied.

A higher disability rating not being available, the veteran's 
claim of entitlement to an increased evaluation for his wrist 
disability is denied.  A 10 percent rating is granted from 
September 1, 2001.

The criteria for a 20 percent or higher disability rating not 
having been met, the veteran's claim of entitlement to an 
increased evaluation for his low back disability is denied.  
A 10 percent rating is granted from September 1, 2001.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


